IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


HANNAH BABB,                            : No. 99 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
LYNN PLUSA, RN BSN, CSN AND             :
DEBBIE TANCREDI, RN AND                 :
PENNSYLVANIA VIRTUAL CHARTER            :
SCHOOL,                                 :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.